PER CURIAM.
Defendant appeals his conviction of unauthorized temporary use of a motor vehicle. Defendant asserts the evidence was insufficient to show that the offense occurred at the particular time contained in a statement of particulars filed by the State. We conclude, after a review of the briefs and transcripts furnished in support of this appeal, that the evidence concerning defendant’s unauthorized use and possession of the car was admissible and adequately supports his conviction. We further conclude that the' defendant was not misled or embarrassed in the preparation or presentation of his defense by any asserted variance between the proof at trial and the statement of particulars. Barber v. State, 243 So.2d 2 (Fla. 2d DCA 1971). Defendant’s other arguments on appeal are without merit and the judgment below is, therefore, affirmed.1
AFFIRMED.
ANSTEAD, MOORE and BERANEK, JJ., concur.

. We do not adopt the argument of the State regarding the effect of an amended information filed in this matter. The amendment did not change the date of the alleged offense and the statement of particulars remained binding upon the State.